DETAILED ACTION
Status of Claims: Claims 1-20 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-11, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, 10-11, and 18-20 of copending Application No. 16/436,367 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6-8, 10-11, and 18-20 of copending Application No. 16/436,367 contain(s) every element of claims 1, 6-11, and 18-20 of the instant application and thus anticipate the claim(s) of the instant application. Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-14, and 17-20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Eschelbacher et al. (US 20100237306 A1).
Regarding claim 1, Eschelbacher et al. disclose a control system for a hoist comprising: a first bus extending between a control module of the rescue hoist and a control input device (paragraph [0026] and fig. 1; path 132 extending between motor control system and hoist system (fig. 1; 104-108 referred as drive train (paragraph [0033])) by motor control system which is directed by user interface); and a second bus extending between the control module of the rescue hoist and the control input device (fig. 1; path 133 extending between motor control system and hoist system (fig. 1; 104-108 referred as drive train (paragraph [0033])) by motor control system which is directed by user interface), wherein the first bus is configured to transmit a first signal from the control input device to the control module (paragraph [0026] and fig. 1; control signal is sent via path 132 by the motor control system which is directed by user using user interface) and the second bus is configured to transmit a second signal from the control input device to the control module (paragraph [0030] and fig. 1; control signal is sent via path 133 by the motor control system which is directed by user using user interface), both the first signal and the second signal being generated by the control input device in response to a manipulation of the control input device (paragraph [0026] and fig. 1; the motor control system is directed interactively by user via command path 135).
Regarding claim 2, Eschelbacher et al. further suggest wherein the control module is configured to compare the first signal against the second signal (paragraph [0018]; controller module compares first encoder signal and second encoder signal to determine condition in the hoist system).  
Regarding claim 3, Eschelbacher et al. further suggest wherein the control module is configured to respond to a command signal generated by the control input device, the command signal embodied in the first signal and the second signal, when the control module determines the first signal is the same as the second signal (paragraph [0026]; command signal may be sent from the user interface to the motor control system. Motor brake control signal is outputted based on the comparison).  
Regarding claim 4, Eschelbacher et al. further suggest wherein the control module is configured to not respond to the command signal generated by the control input device when the control module determines the first signal is not the same as the second signal (paragraph [0032]; if the first and second encoders do not match, it is indicative of overload of the hoist or failure of the control system. Braking is initiated by the brake of local controller (paragraph [0034]), not the motor controller module (not respond) (fig. 2)).  
Regarding claim 9, Eschelbacher et al. further suggest a storage device coupled to the control module via a storage bus and configured to store a command signal generated by the control input device, the command signal embodied in the first signal and the second signal (paragraph [0029]; database may be included within or outside the motor control system) (paragraph [0026] and fig. 1; the motor control system is directed interactively by user via command path 135).  
Regarding claim 10, Eschelbacher et al. further suggest wherein the storage bus comprises a third bus (fig. 1, 124).  
Regarding claim 11, Eschelbacher et al. disclose a system, comprising: a rescue hoist (fig. 1, hoist system); a control input device configured to provide a command signal to the hoist (fig. 1, 112); a first bus extending between a control module of the rescue hoist and the control input device (paragraph [0026] and fig. 1; path 132 extending between motor control system and hoist system by motor control system which is directed by user interface); and a second bus extending between the control module of the rescue hoist and the control input device (fig. 1; path 133 extending between motor control system and hoist system by motor control system which is directed by user interface), wherein the first bus is configured to transmit a first signal from the control input device to the control module (paragraph [0026] and fig. 1; control signal is sent via path 132 by the motor control system which is directed by user using user interface) and the second bus is configured to transmit a second signal from the control input device to the control module (paragraph [0030] and fig. 1; control signal is sent via path 133 by the motor control system which is directed by user using user interface), both the first signal and the second (paragraph [0026] and fig. 1; the motor control system is directed interactively by user via command path 135).  
Regarding claim 12, Eschelbacher et al. further suggest wherein the control module is configured to compare the first signal against the second signal (paragraph [0018]; controller module compares first encoder signal and second encoder signal to determine condition in the hoist system).  
Regarding claim 13, Eschelbacher et al. further suggest wherein the control module is configured to respond to the command signal, the command signal embodied in the first signal and the14 4824-6723-138263838 35100/108429US01second signal, when the control module determines the first signal is the same as the second signal (paragraph [0026]; command signal may be sent from the user interface to the motor control system. Motor brake control signal is outputted based on the comparison).  
Regarding claim 14, Eschelbacher et al. further suggest wherein the control module is configured to not respond to the command signal when the control module determines the first signal is not the same as the second signal (paragraph [0032]; if the first and second encoders do not match, it is indicative of overload of the hoist or failure of the control system. Braking is initiated by the brake of local controller (paragraph [0034]), not the motor controller module (not respond) (fig. 2)).  
Regarding claim 17, Eschelbacher et al. further suggest a storage device coupled to the control module via a third bus and configured to store the command signal (paragraph [0029]; database may be included within or outside the motor control system) (paragraph [0026] and fig. 1; the motor control system is directed interactively by user via command path 135) (fig. 1, 124).  
Regarding claim 18, Eschelbacher et al. disclose a method of controlling a hoist, comprising: transmitting a first signal across a first bus extending between a control module of the rescue hoist and a control input device (paragraph [0026] and fig. 1; control signal is sent via path 132 by the motor control system which is directed by user using user interface); transmitting a second signal across a second bus extending between the control module of the rescue hoist and the control input device (paragraph [0030] and fig. 1; control signal is sent via path 133 by the motor control system which is directed by user using user interface); and comparing the first signal against the second signal to determine whether the first signal is the same as the second signal (paragraph [0026] and fig. 1; the motor control system is directed interactively by user via command path 135) (paragraph [0018]; controller module compares first encoder signal and second encoder signal to determine condition in the hoist system).  
Regarding claim 19, Eschelbacher et al. further suggest wherein the control module is configured to respond to a command signal generated by the control input device, the command signal embodied in the first signal and the second signal, when the control module determines the first signal is the same as the second signal (paragraph [0026]; command signal may be sent from the user interface to the motor control system. Motor brake control signal is outputted based on the comparison).  
Regarding claim 20, Eschelbacher et al. further suggest wherein the control module is configured to not respond to the command signal generated by the control input device when the control module 154824-6723-138263838 35100/108429US01determines the first signal is not the same as the second signal (paragraph [0032]; if the first and second encoders do not match, it is indicative of overload of the hoist or failure of the control system. Braking is initiated by the brake of local controller (paragraph [0034]), not the motor controller module (not respond) (fig. 2)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eschelbacher et al. (US 20100237306 A1) in view of Mercer et al. (US 20140027564 A1).
Regarding claim 5, Eschelbacher et al. disclose all the subject matter of the claimed invention as recited in claim 4 above without explicitly suggest wherein the control system defines a DAL B level of reliability. However, Mercer et al. from the same or similar field of endeavor suggest wherein the control system defines a DAL B level of reliability (paragraphs [0037] [0052], according to various DAL levels). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Eschelbacher et al.’s method/system where the control system defines a DAL B level of reliability as suggested by Mercer et al. The motivation would have been to provide a control system that reduces the probability of a critical failure (paragraph [0044]). 
Regarding claim 6, Mercer et al. further suggest wherein the first bus comprises one of a first CAN- Bus or a first ARINC429-Bus and defines a DAL C level of reliability (paragraphs [0037] [0052]).  
Regarding claim 7, Mercer et al. further suggest wherein the second bus comprises one of a second CAN-Bus or a second ARINC429-Bus and defines the DAL C level of reliability (paragraphs [0037] [0052]).  
Regarding claim 8, Mercer et al. further suggest wherein the control system defines a DAL B level of reliability (paragraphs [0037] [0052]).  
Regarding claim 15, Eschelbacher et al. disclose all the subject matter of the claimed invention as recited in claim 14 above without explicitly suggest wherein the first bus defines a DAL C level of reliability and the second bus defines the DAL C level of reliability. However, Mercer et al. from the same or similar field of endeavor suggest wherein the control system defines a DAL C level of reliability (paragraphs [0037] 
Regarding claim 16, Mercer et al. further suggest wherein a control system comprising the first bus and the second bus defines a DAL B level of reliability (paragraphs [0037] [0052]).  
Response to Remarks/Arguments
Applicant's remarks/arguments filed 08/27/2021 regarding the rejections under 35 U.S.C. § 102 have been fully considered but they are not persuasive. On pages 5-7 of the Applicant’s remarks, Applicant submits that Eschelbacher discloses a single user interface 123 sending a single command 135 to the motor control system. The motor control system then sends separate commands as control signal 132 to the motor brake and control signal 133 to the drum brake. Eschelbacher this discloses a single user interface 123 leading to a single control module via, ostensibly, a single bus, though a "bus" per se is not mentioned by Eschelbacher, merely speed setpoint command signal 135, which is referred to in the singular. In contrast, claim 1 recites, "wherein the first bus is configured to transmit a first signal from the control input device to the control module and the second bus is configured to transmit a second signal from the control input device to the control module, both the first signal and the second signal being generated by the control input device in response to a manipulation of the control input 
In response, the Examiner respectfully disagrees with the Applicant that Eschelbacher does not disclose "wherein the first bus is configured to transmit a first signal from the control input device to the control module and the second bus is configured to transmit a second signal from the control input device to the control module, both the first signal and the second signal being generated by the control input device in response to a manipulation of the control input device," as recited in claims 1, 11, and 18. Eschelbacher, in paragraphs [0026] [0033] and fig. 1, discloses first control signal transmitted on path 132 (first bus) extending from motor control system 112 to the drive train of the hoist (fig. 1; 104-108 referred as drive train (paragraph [0033])) and second control signal transmitted on path 133 (second bus) extending from motor control system 112 to the drive train of the hoist. The control signals are manipulated/initiated by the controller module (local) (paragraph [0018]) of the motor control system 112. In operation, the user interactively uses interface 123 to direct the motor control system 112 to control by sending appropriate control signals 132 and 133 to control the hoist (paragraph [0026]). Thus Eschelbacher indeed discloses "wherein the first bus is configured to transmit a first signal from the control input device to the control module and the second bus is configured to transmit a second signal from the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stolt et al. (US 20150075915 A1) disclose control signal is transmitted on first bus 236 and second bus 238 to controller 242 to control connections in matrix to motor 250 (corresponds to 112 in fig. 1) to control hoist 108 (paragraph [0073] and fig. 2A and 1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476